The plaintiff in error, M.A. Stitch, was tried and convicted in the county court of Payne county at the April, 1912, term on a charge of selling intoxicating liquor in violation of the city ordinance, the trial being de novo upon an appeal by this plaintiff in error from the judgment of the city court of Stillwater. The punishment was fixed at a fine of one hundred dollars and imprisonment in the city jail for a period of thirty days. A careful examination of the record discloses no error prejudicial to the substantial rights of the plaintiff in error. The judgment of the trial court is therefore affirmed. *Page 661